On July 15, 1966 the court rendered a decision (176 Ct. Cl. 808) holding that plaintiff was entitled to recover with respect to defendant’s refusal to accept Lot 76, and dismissing defendant’s counterclaim, the amount of recovery to be determined in subsequent proceedings. Following the filing of a stipulation of facts by the parties, on October 22, 1969 the court remanded the case to the trial commissioner to determine the facts with respect to certain questions set forth in the order and to submit his findings of fact and conclusion of law thereon. On August 21,1970 a stipulation of the parties was filed whereby plaintiff agreed to accept $63,000 in full settlement of all claims set forth in the petition and defendant consented to the entry of judgment in that amount. On August 28, 1970 the court ordered that judgment be entered for plaintiff in the sum of $63,000.